Citation Nr: 1234817	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-03 957	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected chloracne. 




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO.  

During the pendency of the appeal, a September 2012 rating decision increased the Veteran's initial disability evaluation from 10 percent to 30 percent.  

The applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, because he is withdrawing his appeal, there is no prejudice to him if these records have not been reviewed by the RO.  

In March 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  





FINDING OF FACT

In September 2012, prior to the promulgation of a decision as to the claim for an initial evaluation in excess of 30 percent for the service-connected chloracne, the Veteran stated in writing his clear intent to withdraw his appeal as to the claim for increase. 



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of the claim for an initial evaluation in excess of 30 percent for the service-connected chloracne have been met. 38 U.S.C.A.§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A.§ 7105 (West 2002).  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R.§§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R.§ 20.204 (2011). 

In a September 2012 statement, the Veteran stated that he was satisfied with the RO's September 2012 grant of an initial disability evaluation of 30 percent for the service-connected chloracne and wished to withdraw his appeal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, to the extent that the Board does not have jurisdiction, the appeal is dismissed.  



ORDER

The appeal of the claim for an initial disability evaluation in excess of 30 percent for the service-connected chloracne is dismissed.  




		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
	

Department of Veterans Affairs


